


EXHIBIT 10.68

 

PORTIONS OF THIS EXHIBIT 10.68 MARKED BY AN *** HAVE BEEN OMITTED

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

--------------------------------------------------------------------------------






CONFIDENTIAL TREATMENT

CALVIN KLEIN, INC.

January 31, 2008

WF Overseas Fashion C.V., itself or by or through:

CK Jeanswear Europe S.r.l.

 

Re:

“CK/Calvin Klein” Bridge Accessories Store License

Ladies and Gentlemen:

As you know, Calvin Klein, Inc. (“CKI”), CK Jeanswear Europe S.p.A. (“CKJE”) and
WF Overseas Fashion C.V. (“WF”, or together with CKJE, “Operator”) are parties
to a License Agreement dated as of January 31, 2006 (the “Bridge Accessories
License”), pursuant to which, among other things, CKI granted Operator the
exclusive right (as described therein) to use the mark *** (the “Trademark”) in
connection with the manufacture, wholesale sale, distribution, advertising and
promotion of bridge women’s belts, leather gloves, handbags and small leather
goods (accessories), and men’s belts, leather gloves, hand bags and small
leather goods (the “Licensed Products”), all as defined and more specifically
set forth therein and on its annexed Exhibit P.

This Letter Agreement sets forth the terms and conditions upon which Operator
may use the Trademark in connection with operating, and may operate (and permit
others to operate) free-standing retail stores (including both full price and
outlet stores) in the Territory, as defined herein and in the Bridge Accessories
License (and shown on the annexed Exhibit T made a part hereof) for the sale of
the Licensed Products and other *** licensed accessories and products (as
further defined and described herein), pursuant to the terms of the Bridge
Accessories License and as provided herein. All capitalized terms used herein
not otherwise defined shall have the meaning assigned to them in the Bridge
Accessories License.

1. (a) CKI hereby grants to Operator a license to use the Trademark on and in
connection with the operation of full price free-standing retail shops1 (plus
the outlet stores permitted by §1(d) hereof) (“Stores”) in the “Territory,” as
defined on the date hereof in the Bridge Accessories License (and as set forth
on Exhibit T annexed hereto and made a part hereof), for the sole purpose of
selling therein at retail to consumers only, the “Merchandise” (as herein
defined). Operator will sell no products other than Merchandise in the Stores.
All use by Operator of the Trademark is subject to CKI’s prior approval.
Operator shall provide CKI annually, not later than ninety (90) days prior to
the end of each Annual Period, for CKI’s reasonable prior approval, a schedule
with existing Stores together with plans for the establishment of additional
Stores in the Territory, on a jurisdiction-by-jurisdiction basis. Operator is
required to open and maintain Stores within the Territory, and in certain
designated key locations (cities and countries) therein, based on the Roll-Out
Schedule attached hereto, as noted below, or as the parties shall mutually
agree.

Operator is required to open, maintain and continuously operate the number of
Stores as indicated on the Roll-Out Schedule attached hereto and made a part
hereof as determined at the close of each Annual Period hereunder as applicable
in each Region. *** If (a) the attached Roll-Out Schedule (on an *** rounded up)
has ***, or (b) *** as applicable, or (c) if *** of the required number of
Stores that have been opened have been shut or have discontinued operations
(shut down for more than thirty (30) business days) (hereinafter “Shut”), as
reviewed at the close of the Annual Period, compared to the prior Annual Period,
and such “Shut” Stores have not re-opened, relocated, or replacement Stores
opened within the same Annual Period, or the subsequent Annual Period (so that
the “net” number of Stores that have been “Shut” for each Region is less than
*** as reviewed at the close of the said subsequent Annual Period (or, the said
“same” Annual Period, if applicable), in case of any of (a), (b) or (c) above,
CKI may terminate this Store License on twelve (12) months prior written notice
exercisable within six (6) months

______________

1

***

 

 

--------------------------------------------------------------------------------






CONFIDENTIAL TREATMENT

after the close of the applicable Annual Period. However, CKI may permit
Operator, and Operator will continue to comply with all of its obligations
hereunder, to operate and maintain existing Stores, for up to two (2) years as
permitted at that time by CKI in writing (but not longer than the then current
term of any Store sublicense, as to any sublicensed Store), on a Store-by-Store
basis.

(b) For purposes hereof, Merchandise shall consist of “Licensed Products” as
defined in the Bridge Accessories License only. However, in addition to
Merchandise, Operator is permitted to sell within such Store as an ***, all
subject to compliance with the following ***.

(c) Subject to the exclusive rights granted herein and in other agreements
between CKI and Operator: CKI reserves the right to ***.

(d) Operator shall be permitted to open in the Territory, outlet Stores bearing
the Trademark based on ***. Any and all such Stores shall be considered “Stores”
for the purposes of this Agreement, and shall be subject to the prior approval
of CKI as to the location of each such outlet Store, and shall be subject to all
the terms of this Agreement including but not limited to approvals as to decor
and operations as set forth herein.

2. (a) CKI shall have the right to approve the number and each specific location
of each Store (prior to the execution of any lease or other commitment), and to
approve the design, signage, layout, fixtures and decoration of each such Store
and to approve the architect or Store planner utilized in connection with the
build-out of each such Store (as set forth below), as well as all packaging,
Store tags or labels, business materials (including business cards), advertising
and promotional materials so as to ensure that the same are of the highest
quality, and are consistent with the “Calvin Klein” image. Operator recognizes
that CKI will grant such approvals as to location and number subject to and
consistent with its other programs for related retail outlets.

Operator recognizes that its public actions and statements can affect the image
of CKI, the Trademark, the Merchandise and other trademarks used by CKI and/or
its licensees and other designees, CKI’s other licensees and their respective
products. Accordingly, the use and release by Operator of any and all
advertising, promotional or publicity material (including press releases and
other public relations media events) and (ii) any other corporate release, data
or information which Operator has reason to believe might become public and, if
so, could affect such image, will be prepared or conducted in consultation with
and subject to the prior approval of CKI’s Public Relations Department. After
any such approval, Operator will not modify such approved material or activities
in any material respect, without CKI’s prior approval. CKI shall have the right
to inspect each Store to ensure compliance with this Letter Agreement. Operator
shall co-operate with CKI in any such inspection, shall promptly take steps to
correct all deficiencies as noted by CKI during or following such inspection and
will bear the expense of any follow up inspection.

(b) Operator will use its best efforts to exploit the rights granted hereunder
throughout the Territory during the Term to open and maintain Stores in the
various jurisdictions in the Regions and will:

(i) bear all costs incurred in connection with ***.

(ii) conduct and operate the Stores in accordance with all applicable health,
safety, occupancy, tax and other governmental laws, rules and regulations;

(iii) maintain the Stores in a sanitary condition and in good repair at all
times, and in accordance with the design, Store set-up (merchandising) and
visual display, specifications, standards and guidelines of CKI, as promulgated
from time to time, and adhere to CKI’s music selections and refurbish the Stores
as may be reasonably necessary in order to keep the Stores in an up-to-date
condition (every 5 years);

(iv) employ only competent, trained and exemplary personnel (and provide for
dress codes and uniforms for the same) including a General Manager for all
retail operations hereunder as well as Store managers, all subject to CKI’s
ongoing approval;

(v) retain public relations personnel or consultants to promote the Trademark
and the Stores under the supervision of and as approved by CKI and its public
relations personnel;

 

 

--------------------------------------------------------------------------------






CONFIDENTIAL TREATMENT

(vi) purchase a supply of Merchandise for each seasonal collection for each
Store which constitutes, in the reasonable opinion of CKI, a representative
collection and which is intended to satisfy consumer demands; and will purchase
from CKI’s licensee suppliers, as applicable, for sale in the Stores and in each
Store in a Key Location and in each “A” and “B” Store location to be determined
by CKI in good faith, reasonable quantities of Merchandise featured in each
season’s national advertising campaigns; and will sell past season Merchandise
(from the immediately prior season) only from an appropriate discrete location
within the Store (not prominently);

(vii) prepare and deliver to CKI within forty-five (45) days following each June
30th and December 31st of each Calendar Year a report, certified by its chief
financial officer, setting forth in aggregate and on a Store-by-Store basis: (A)
for each completed month since the previous such report ***.

(viii) keep confidential all material, data and proprietary information of CKI,
which shall include but not be limited to the design and decor specifications
and prototypes utilized in connection with the Stores;

(ix) maintain adequate financing in order to open and maintain the Store and to
purchase inventory as required hereunder and demonstrate the same as required by
CKI during the term hereof; and

(x) timely remit all amounts payable hereunder or to CRK, including interest
payable from the original due date *** on the balance of any unpaid overdue
amounts not in dispute).

(c) Operator will expend (and/or require its Store sublicensees to respectively
spend as to their respective Stores) such amounts for advertising and promotion
and public relations events (which shall be subject to the approval of CKI, to
be provided promptly and not unreasonably withheld) as are reasonable and
appropriate in connection with Operator’s exploitation of the license granted
hereby, *** under the Bridge Accessories Licenses, as well as ***, during each
Annual Period.

(d) Upon reasonable prior written notice, CKI and its representatives may, no
more than once each year unless good cause is shown, examine the books and
records (and any and all underlying data) of Operator during the term of the
Agreement, and for a period of three years following termination hereof. Such
books, records and data will be maintained for at least three years following
the year to which they relate.

3. (a) ***

(b) As to this Bridge Accessories Store License, ***.

4. (a) Operator acknowledges that: (i) Calvin Klein Trademark Trust (“CKTT”) is
the owner, and CKI is a beneficial owner, of all right, title and interest in
and to the Trademark and the goodwill attached or will become attached thereto
(including goodwill arising from advertising expenditures applicable to the
grant hereunder ); (ii) all use thereof by Operator will inure to the benefit of
CKTT; and (iii) CKTT and/or CKI retains all rights to use and to grant others
the right to use the Trademark except as specifically granted to Operator
herein. Operator will not do or permit to be done anything which will detract
from the value or reputation of the Trademark and do all things which may
reasonably be required by CKI in order to confirm CKI’s beneficial ownership and
CKTT’s ownership of the Trademark.

(b) In the event Operator learns of any infringement or imitation of the
Trademark or use by any person of a trademark confusingly similar to the
Trademark, it will immediately notify CKI. Operator will cooperate with CKI in
any action taken by CKI to protect its rights and those of CKTT in and to the
Trademark. Operator will take no such action itself without prior written
approval of CKI.

5. Operator will indemnify and save CKTT, CKI and Mr. Calvin Klein individually
harmless from any and all claims that may arise or be asserted against either of
them from Operator’s use of the Trademark, Operator’s sale of the Merchandise or
Operator’s establishment, ownership or operation of the Store, and all costs and
expenses, including reasonable counsel fees, incurred in connection with defense
of the same. Operator will procure and maintain insurance as reasonably required
by CKI and available in the Territory in order to insure the property and
contents of the Store, and its operations, and from liability claims as referred
to herein.

 

 

--------------------------------------------------------------------------------






CONFIDENTIAL TREATMENT

6. (a) The term of this Letter Agreement shall commence as of January 1, 2008,
and shall continue in effect throughout the full term of the Bridge Accessories
License (i.e., up to and including December 31, 2046) unless ***.

This Letter Agreement (and any and all sublicense agreements) shall ***.

In the event of the ***.

(b) Except as set forth otherwise in this Section, in the event of any breach or
default by either party which continues uncured for a period of thirty (30) days
after written notice thereof from the non-defaulting party, the non-defaulting
party may terminate this Letter Agreement by written notice effective
immediately in addition to any and all remedies available to it as required by
law or in equity. If Operator files a bankruptcy petition, is adjudicated a
bankrupt or becomes involved in a bankruptcy or insolvency proceeding, this
Letter Agreement will terminate automatically and forthwith upon written notice
from CKI. If Operator opens or permits any sublicensee to open any Store in an
unapproved location, or a Store in excess of the number of Stores approved by
CKI, such failure shall be deemed a material breach under the terms of this
Letter Agreement, and CKI may immediately terminate this Letter Agreement
effective upon written notice to Operator. If Operator fails to pay or any
sublicensee fails to pay any amount due CKI on the due date, interest shall
accrue thereon at a rate equal to three (3) percentage points over the prime
rate charged by Chase from the due date until paid in full and (ii) if such
default continues uncured for a period of thirty (30) days following the due
date, CKI may terminate this Letter Agreement forthwith by written notice.

(c) Upon termination of this Letter Agreement, Operator will immediately
discontinue use of the Trademark in connection with the Stores, will alter the
interior and exterior of the Stores so as to distinguish them from their former
appearance and will dispose of any inventory of Merchandise, on a non-exclusive
basis, only in the ordinary course of business, or otherwise as specifically
directed by CKI, for a period not to exceed ninety (90) days following the date
of such termination. No such disposal may occur unless Operator provides CKI
with a detailed schedule of its inventory, certified by its chief financial
officer in form and content satisfactory to CKI, within thirty (30) days
following termination of this Letter Agreement. Notwithstanding the foregoing,
CKI has the option, exercisable by written notice sent either prior to or not
later than thirty (30) days following the date of termination, to have any
Store, and Operator’s entire interest therein, assigned to it, (A) if such
termination is due to breach by Operator at the lower of (i) the net depreciated
cost to Operator and (ii) the then current market value of such Store, including
the lease thereof and the improvements therein, or (B) if for other reasons (or
upon expiration), at the then current market value of such Store, including the
lease and the improvements therein.

7. Each party to this Letter Agreement is an independent contractor and nothing
herein contained and no action arising from or relating to this Letter Agreement
shall be construed to constitute the parties as joint venturers or either as
agent of the other.

8. This Agreement together with the Exhibits and Schedules hereto all of which
are incorporated herein by reference constitutes the entire agreement amongst
the parties as to the subject matter hereof, and all prior agreements,
understandings and statements and actions between them whether oral or in
writing are merged into and superceded by this written Agreement. This Agreement
may not be amended, modified or terminated except by written agreement executed
by all parties. No waiver, express or implied, of any provision of this Letter
Agreement, or of any breach or default hereof, shall constitute a continuing
waiver hereof except as expressly provided in a writing signed by the waiving
party.

9. (a) Neither this Letter Agreement or any rights granted hereunder may be ***.
For purposes of this Agreement, any ***.

(b) This Letter Agreement shall inure to the benefit of and shall be binding
upon the parties and their respective successors and assigns. In the event of
any CKI-permitted change-of-control transfer from the then current
shareholder(s) as required hereunder, the restrictions and provisions hereof
shall apply to any successor-in-interest permitted transferee.

10. This Letter Agreement shall be considered as having been entered into in the
State of New York and shall be construed and interpreted in accordance with the
laws of that state applicable to agreements made and to be

 

 

--------------------------------------------------------------------------------






performed therein. However, disputes regarding the Trademark shall be resolved
in accordance with the Federal trademark laws and related laws, statutes, rules
and regulations of the United States unless there are no Federal laws, statutes,
rules or regulations dispositive of such a dispute, in which case such dispute
shall be resolved in accordance with the laws of the State of New York. Operator
represents and warrants that it is not entitled to immunity from judicial
proceedings commenced in the State of New York, U.S.A. (whether relating to
state laws or federal laws) and expressly agrees that, should any judicial
proceedings be brought, it will not claim any immunity from such proceedings and
that they shall be brought in New York, New York and shall be conducted in
English. Operator irrevocably submits to the jurisdiction of the courts of the
State of New York and/or the federal courts located therein and waives the right
to contest such jurisdiction and to the laying of venue in such courts. Operator
is completing forms relating to the appointment of the Corporation Services
Company to act as its agent for service relating to any dispute or adjudication
hereunder, simultaneously with the execution of this Letter Agreement and will
maintain such appointment throughout the term of this Letter Agreement
(including extensions, renewals and the non-exclusive inventory disposal period
referred to herein).

11. This Agreement may be assigned within the Warnaco family of companies, the
Warnaco Group, in accordance with the terms as agreed to by CKI and WFOF (and
acknowledged by Warnaco Inc.) by agreement dated 31 January 2006 (#23
Intercompany Transfer).

Please confirm your agreement with the foregoing by signing this Letter
Agreement in the space provided below and returning a copy of the same to us.

Very truly yours,

 

CALVIN KLEIN, INC.

 

 


By: 


/s/ Tom Murry







Name: 

Tom Murry

 

 

 

Title: 

Chief Operating Officer

 

 

 

 

 

 

AGREED TO AND ACCEPTED BY:



 

 

   

WF OVERSEAS FASHION C.V.



 

By: 

WARNACO U.S., INC., its general partner

 

 

 



 

By: 

/s/ Stanley P. Silverstein

 

 

 

 

Name: 

Stanley P. Silverstein

 

 

 

 

Title: 

Executive Vice President – International
Strategy and Business Development

 

 

 

 

CK JEANSWEAR EUROPE S.R.L.

 

 



 

By: 


/s/ Stanley P. Silverstein

 

 

 

 

Name: 

Stanley P. Silverstein

 

 

 

 

Title: 

Executive Vice President – International
Strategy and Business Development

 

 

--------------------------------------------------------------------------------






CONFIDENTIAL TREATMENT

EXHIBIT RO

***

 

 

--------------------------------------------------------------------------------






CONFIDENTIAL TREATMENT

SCHEDULE 1(d)

***

 

 

--------------------------------------------------------------------------------






Exhibit T

Europe Region

European Union at 1 May 2004, which included Austria, Belgium, Luxembourg,
Netherlands, Denmark, Finland, France, Germany, Great Britain, Greece, Ireland,
Italy, Portugal, Spain, Sweden, Estonia, Latvia, Lithuania, Czech Republic,
Slovakia, Slovenia, Hungary, Poland, Malta, Cyprus.

Also Norway, Switzerland, Monte Carlo, Vatican City, Liechtenstein, Iceland and

Eastern Europe and Russia, consisting of:

Croatia, Bosnia-Herzegovina, Serbia, Macedonia, Bulgaria, Romania, Moldavia,
Ukraine, Byelorussia, ex-C.I.S. (Russia), Georgia, Armenia, Azerbaijan,
Kazakhstan and Uzbekistan.

Middle East Region

Lebanon, Israel, Palestine, Jordan, Iran, Saudi Arabia, Yemen, Qatar, Kuwait,
Bahrain, Oman, UAE, Egypt and Turkey.

Africa Region

South Africa, Tunisia, Algeria, Morocco, Ivory Coast, Senegal, Nigeria.

 

 

--------------------------------------------------------------------------------